Citation Nr: 1011012	
Decision Date: 03/24/10    Archive Date: 03/31/10

DOCKET NO.  07-09 879	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1.	Entitlement to a rating in excess of 30 percent for 
posttraumatic stress disorder (PTSD).  

2.	Entitlement to a total disability rating based on 
individual unemployability due to service connected 
disabilities (TDIU).  


REPRESENTATION

Appellant represented by:	Vietnam Veterans of America


ATTORNEY FOR THE BOARD

Joseph P. Gervasio, Counsel



INTRODUCTION

The appellant is a Veteran who served on active duty from May 
1964 to May 1984.  These matters are before the Board of 
Veterans' Appeals (Board) on appeal from a May 2006 rating 
decision of the Waco, Texas Department of Veterans Affairs 
(VA) Regional Office (RO) that, in pertinent part, granted 
service connection for PTSD, initially rated 10 percent, 
effective from November 2005, and from a January 2008 rating 
decision that denied a TDIU.  An interim (February 2007) 
rating decision increased the rating for PTSD to 30 percent, 
also effective from November 2005.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

At the outset, it is noteworthy that the record includes 
records of pertinent VA treatment (including January/February 
2009 hospitalization) subsequent to (and thus not considered 
in the September 2008 supplemental statement of the case 
(SSOC).  The Veteran is not shown to have waived RO initial 
consideration of these records; therefore, the case must be 
returned to the RO for such consideration.

Regarding the rating for the Veteran's PTSD, the Board notes 
that the most recent VA examination scheduled specifically to 
assess the PTSD was in October 2007 (and is not 
contemporaneous).  Furthermore, in the conclusion to the 
report the examiner opined that only about 1/3 of the 
Veteran's occupational and social dysfunction was due to his 
PTSD, but did not explain the rationale for the opinion.  
Such conclusory opinion is inadequate for rating purposes.  
The Veteran has co-existing (nonservice-connected) 
psychiatric diagnoses of bipolar disorder and personality 
disorder, albeit they are not consistently noted in treatment 
records, and for disability due to such disorders to be 
distinguished from disability due to PTSD for rating 
purposes, there must be evidence showing the distinct 
symptoms, and associated functional impairment, due to each 
disability.  [And if a symptom, and associated impairment, 
may not be attributed solely to a nonservice connected 
disability vs. the service-connected PTSD, the Veteran must 
be given the benefit of the doubt, with the symptom 
considered in the PTSD rating.]  

Moreover, the record suggests that the Veteran receives 
ongoing VA psychiatric treatment (note hospitalization in 
January/February 2009).  Records of such treatment are 
constructively of record; are pertinent -perhaps critical- 
evidence in the matter at hand; and must be secured.  

Further development is also necessary with respect to the 
claim for TDIU.  There is conflicting evidence in the record 
regarding the reason for the termination of the Veteran's 
employment in 2005; there are clinical notations indicating 
this was due to a reduction in force by his employer, and he 
has informed treatment/examination providers that he left 
work voluntarily because of his psychiatric symptoms.  The 
development for information to clarify the circumstances of 
his termination of employment will require his cooperation 
(i.e., identifications and releases).  

The Veteran is advised that where evidence (to include 
releases for private records) requested in connection with a 
claim for VA benefits is not received within a year of the 
initial request, the claim is to be considered abandoned.  
See 38 C.F.R. § 3,158(a).  

Further regarding TDIU, it is alleged that the Veteran's PTSD 
and his service-connected physical disabilities in 
combination produce total occupational impairment.  The 
Veteran has 12 service-connected disabilities (7 
compensable), and the combined effect of these disabilities 
on his employability has not been addressed by an examiner.  
Regarding consideration of TDIU, it is noteworthy that (at 
this time) the Veteran does not meet the schedular 
requirements for such rating (single 40% rating), and that 
applicability of 38 C.F.R. § 4.16(b)(referral for 
extraschedular consideration) must be addressed. 

Accordingly, the case is REMANDED for the following action:

1.  The RO should secure, for 
association with the claims file the 
complete clinical records of all VA 
treatment the Veteran has received for 
his service-connected disabilities 
since January 2009, in particular the 
records of his psychiatric treatment.

2.  With the Veteran's co-operation 
(i.e., providing any necessary 
identifying information and releases) 
the RO should obtain from the Veteran's 
employer at the time of his July 2005 
termination of employment clarification 
of the circumstances of (reason for) 
the termination of employment at that 
time.  The Veteran should also be 
requested to provide details regarding 
any subsequent attempts at employment.

3.  The RO should then arrange for the 
Veteran to be examined by a 
psychiatrist to determine the severity 
of his PTSD.  The Veteran's claims 
folder (to include this remand) and the 
criteria for rating PTSD must be 
available to, and reviewed by, the 
examiner in conjunction with the 
examination.  Based on review of the 
record and examination of the Veteran 
the examiner should provide opinions 
responding to the following.  

(a) Please identify all symptoms (and 
associated impairment of function) of 
the Veteran's PTSD.  Specifically 
please indicate the presence or absence 
of the symptoms in the criteria for 
ratings in excess of 30 percent for 
such disability.

(b) Please identify any (and all) 
psychiatric symptoms (and associated 
functional impairment) that are due 
solely to any co-existing, nonservice-
connected psychiatric disability.  
Please explain the basis for 
dissociating such symptoms from the 
service-connected PTSD.  

(c) Please comment on the effect the 
Veteran's PTSD alone and the effect all 
of the Veteran's service connected 
disabilities, in combination, have on 
his employability, to include comment 
on functional impairment due to the 
combined effects of the service-
connected disabilities, to include 
examples of the types of employment 
that would be feasible/precluded in 
light of the service-connected 
disabilities.  If any specialty 
examinations are deemed necessary to 
assess the impact of the service 
connected physical disabilities, such 
examinations must be arranged prior to 
the final examination report.  

The examiner should explain the 
rationale for all opinions, and is 
asked to specifically comment on the 
October 2007 examination report, 
including the opinion offered therein 
that only 1/3 of the Veteran's 
occupational/social functioning 
impairment is due to his PTSD, and on 
the validity of the DAS score assigned 
at the time (i.e., is it consistent 
with, supported by, the clinical 
findings).   

4. The RO must ensure that the 
development sought above is completed, 
and then readjudicate these claims (to 
specifically include consideration of 
38 C.F.R. § 4.16(b) if the schedular 
requirements for TDIU remain unmet.  If 
either remains denied (not granted to 
the Veteran's satisfaction), the RO 
should issue an appropriate SSOC, and 
afford the Veteran and his 
representative the opportunity to 
respond.  The case should then be 
returned to the Board. 

The appellant has the right to submit additional evidence and 
argument on the matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999). These claims 
must be afforded expeditious treatment.  The law requires 
that all claims that are remanded by the Board for additional 
development or other appropriate action must be handled in an 
expeditious manner.  


_________________________________________________
George R. Senyk
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2009).

